Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowability Notice
 	In response to amendment filed 12/04/2020, claims 1, 11, and 17 have been amended. After updated search, no other prior art of record has taught that which was presented in the amended claims.
     
 	The following is an Examiner’s statement of reasons for allowance:
 	Examiner has carefully considered independent claims 1, 11 and 17, after updated search,  Holecek, Fleisher and Karstens either alone, or in any reasonable combination do not reach the following claim limitations as to independent claims 1, 11 and 17:
Method to minimize an application in response to user input by putting the application in onPause state first, capture the corresponding screenshot of the application and before the application is minimized and while the application is in OnPause state, and put the application in an onStop state after the screenshot, where the screenshot includes an area of the display that does not include status bar and shoes a last running state of the application prior to being minimized and the screenshot is also a zoomed-in screenshot of the area of the display where the screenshot is zoomed-in on the area according to a preset zoom ratio, as a whole.
 	Therefore, Claims 1, 3-5, 7-11 and 13-20 are allowed.
 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145